WOLF, Judge.
Appellant, Dominiche Vance Holt, challenges the imposition of adult sanctions without a written order sufficiently addressing the statutory criteria and requirement of section 39.059(7)(c) and (d). We agree with appellant that the court failed to comply with the statute, and reverse and remand for re-sentencing in compliance with section 39.059(7)(c) and (d), Florida Statutes. Trout-man v. State, 630 So.2d 528 (Fla.1993); Clayton v. State, 636 So.2d 596 (Fla. 1st DCA 1994).
Appellant also challenges the order imposing restitution as a condition of probation. To the extent that the order purports to delegate responsibility to the probation officer to schedule restitution payments, we find the order to be in error. Smith v. State, 613 So.2d 1325 (Fla. 1st DCA 1992).
Upon resentencing, the trial court shall comply with the dictates of Smith, swpra.
WEBSTER and MICKLE, JJ., concur.